
	
		II
		Calendar No. 341
		110th CONGRESS
		1st Session
		S. 376
		[Report No. 110–150]
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2007
			Mr. Leahy (for himself,
			 Mr. Specter, Mr. Kyl, Mr.
			 Cornyn, Mr. Grassley,
			 Mr. Sessions, Mr. Conrad, Mr.
			 Baucus, Mr. Domenici, and
			 Mr. Smith) introduced the following bill;
			 which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			September 5, 2007
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To amend title 18, United States Code, to improve the
		  provisions relating to the carrying of concealed weapons by law enforcement
		  officers, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Law Enforcement Officers Safety
			 Act of 2007.
		2.Amendments to law
			 enforcement officer safety provisions of title 18
			(a)In
			 generalSection 926B of title 18, United States Code, is amended
			 by adding at the end the following:
				
					(f)For purposes of
				this section, a law enforcement officer of the Amtrak Police Department or a
				law enforcement or police officer of the executive branch of the Federal
				Government qualifies as an employee of a governmental agency who is authorized
				by law to engage in or supervise the prevention, detection, investigation, or
				prosecution of, or the incarceration of any person for, any violation of law,
				and has statutory powers of
				arrest.
					.
			(b)Retired law
			 enforcement officersSection 926C of title 18, United States
			 Code, is amended—
				(1)in subsection (c)—
					(A)in paragraph (3)(A), by striking was
			 regularly employed as a law enforcement officer for an aggregate of 15 years or
			 more and inserting served as a law enforcement officer for an
			 aggregate of 10 years or more;
					(B)by striking
			 paragraphs (4) and (5) and inserting the following:
						
							(4)during the most
				recent 12-month period, has met, at the expense of the individual, the
				standards for qualification in firearms training for active law enforcement
				officers as set by the officer’s former agency, the State in which the officer
				resides or a law enforcement agency within the State in which the officer
				resides;
							;
				and
					(C)by redesignating
			 paragraphs (6) and (7) as paragraphs (5) and (6), respectively;
					(2)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking to meet the standards established by the agency for training
			 and qualification for active law enforcement officers to carry a firearm of the
			 same type as the concealed firearm; or and inserting to meet the
			 active duty standards for qualification in firearms training as established by
			 the agency to carry a firearm of the same type as the concealed firearm
			 or; and
					(B)in paragraph
			 (2)(B), by striking otherwise found by the State to meet the standards
			 established by the State for training and qualification for active law
			 enforcement officers to carry a firearm of the same type as the concealed
			 firearm. and inserting
						
							otherwise found
			 by the State or a certified firearms instructor that is qualified to conduct a
			 firearms qualification test for active duty officers within that State to have
			 met—(i)the active duty
				standards for qualification in firearms training as established by the State to
				carry a firearm of the same type as the concealed firearm; or
							(ii)if the State has
				not established such standards, standards set by any law enforcement agency
				within that State to carry a firearm of the same type as the concealed
				firearm.
							;
				and
					(3)by adding at the
			 end the following:
					
						(f)In this section,
				the term service with a public agency as a law enforcement officer
				includes service as a law enforcement officer of the Amtrak Police Department
				or as a law enforcement or police officer of the executive branch of the
				Federal
				Government.
						.
				
	
		September 5, 2007
		Reported without amendment
	
